
	

113 S2227 IS: Water Efficiency Improvement Act of 2014
U.S. Senate
2014-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2227
		IN THE SENATE OF THE UNITED STATES
		
			April 9, 2014
			Mr. Udall of New Mexico introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a credit for property certified by the
			 Environmental Protection Agency under the WaterSense program.
	
	
		
			1.
			Short title
			This Act may be cited as the Water Efficiency Improvement Act of 2014.
		
			2.
			Credit for WaterSense program property
			
				(a)
				In general
				Subpart B of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following new section:
				
					
						30E.
						WaterSense program property
						
							(a)
							Allowance of credit
							There shall be allowed as a credit against the tax imposed by this chapter for the taxable year an
			 amount equal to 30 percent of the amounts paid or incurred by the taxpayer
			 during such taxable year for certified WaterSense program property.
						
							(b)
							Lifetime limitation
							The aggregate amount of the credits allowed under this section with respect to any taxpayer for any
			 taxable year shall not exceed the excess (if any) of $2,000 over the
			 aggregate credits allowed under this section with respect to such taxpayer
			 for all prior taxable years.
						
							(c)
							Certified WaterSense program property
							For purposes of this section, the term certified WaterSense program property means any plumbing fixture or plumbing fixture fitting—
							
								(1)
								which has been—
								
									(A)
									tested by an American National Standards Institute accredited third-party certifying body or
			 laboratory in accordance with the Environmental Protection Agency’s
			 WaterSense program (or an analogous successor program),
								
									(B)
									certified by such body or laboratory as meeting the performance and efficiency requirements of such
			 program, and
								
									(C)
									authorized by such program to use its label, and
								
								(2)
								the original use of which commences with the taxpayer.
							
							(d)
							Application with other credits
							
								(1)
								Business credit treated as part of general business credit
								So much of the credit which would be allowed under subsection (a) for any taxable year (determined
			 without regard to this subsection) that is attributable to property of a
			 character subject to an allowance for depreciation shall be treated as a
			 credit listed in section 38(b) for such taxable year (and not allowed
			 under subsection (a)).
							
								(2)
								Personal credit
								For purposes of this title, the credit allowed under subsection (a) for any taxable year
			 (determined after application of paragraph (1)) shall be treated as a
			 credit allowable under subpart A for such taxable year.
							
							(e)
							Special rules
							For purposes of this section—
							
								(1)
								Aggregation rules
								All persons treated as a single employer under subsection (a) or (b) of section 52, or subsection
			 (m) or (o) of section 414, shall be treated as one person.
							
								(2)
								Basis reduction
								For purposes of this subtitle, the basis of any property for which a credit is allowable under
			 subsection (a) shall be reduced by the amount of such credit so allowed
			 (determined without regard to subsection (d)).
							
								(3)
								No double benefit
								The amount of any deduction or other credit allowable under this chapter with respect to any
			 property for which credit is allowable under subsection (a) shall be
			 reduced by the amount of credit allowed under subsection (a) with respect
			 to such property (determined without regard to subsection (d)).
							
								(4)
								Property used outside united states not qualified
								No credit shall be allowable under subsection (a) with respect to any property referred to in
			 section 50(b)(1).
							
							(f)
							Termination
							This section shall not apply to any property placed in service after December 31, 2015.
						.
			
				(b)
				Conforming amendments
				
					(1)
					Section 1016(a) of such Code is amended by striking and at the end of paragraph (36), by striking the period at the end of paragraph (37) and inserting , and, and by adding at the end the following new paragraph:
					
						
							(38)
							to the extent provided in section 30E(e)(2).
						.
				
					(2)
					The table of sections for subpart B of part IV of subchapter A of chapter 1 of such Code is amended
			 by adding at the end the following new item:
					
						
							Sec. 30E. WaterSense program property.
						
						.
				
				(c)
				Effective date
				The amendments made by this section shall apply to property placed in service after the date of the
			 enactment of this Act.
			
